Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 26, 2021

                                            No. 04-21-00456-CV

                                       IN RE Sondra GROHMAN

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On October 22, 2021, relator filed a petition for writ of mandamus and an emergency
motion for stay. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court no later than November 10, 2021. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s emergency motion for stay is GRANTED. We stay the trial court’s Order
Granting Larry Wegner’s Motion for Mental Examination of Sondra Grohman pending final
resolution of the petition for writ of mandamus. We further stay any pending trial setting pending
final resolution of the petition for writ of mandamus.

           It is so ORDERED on October 26, 2021.

                                                                              PER CURIAM


           ATTESTED TO: _____________________________
                           Michael A. Cruz,
                           Clerk of the Court




           1
            This proceeding arises out of Cause No. 15705, styled In the Matter of the Marriage of Sondra Grohman
and Larry Wegner, pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable Albert D.
Pattillo, III presiding.